          Case 1:19-cr-00095-RDM Document 9 Filed 04/03/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
v.                                               ) Criminal Case No.: 19-00095 (RDM)
                                                 )
ETSEGENET YOHANNES AKALU,                        )
                                                 )
               Defendant.                        )
                                                 )


                               DETENTION MEMORANDUM

       This matter comes before the Court on a motion by the United States requesting that

Defendant Etsegenet Yohannes Akalu (“Ms. Akalu”) be detained pending trial. Ms. Akalu has

been charged by Indictment with two counts of Protection of Foreign Officials, Official Guests,

and Internationally Protected Persons, in violation of 18 U.S.C. § 112(a), and one count of

Assault with a Dangerous Weapon, in violation of D.C. Code § 22-402. The United States

requested a detention hearing pursuant to 18 U.S.C. § 3142(f)(1)(A). The undersigned held a

detention hearing on March 14, 2019 and concluded that Ms. Akalu should be held without bond

pending trial. This memorandum fulfills the Bail Reform Act’s requirement that a pretrial

detention order “include written findings of fact and a written statement of the reasons for the

detention.” 18 U.S.C. § 3142(i)(1); see also United States v. Nwokoro, 651 F.3d 108, 109 (D.C.

Cir. 2011).

                             Statutory Basis for Detention Hearing

       The United States moved for a Detention Hearing on the basis that the case involves a

crime of violence. The Court presumes this to be a reference to 18 U.S.C. § 3142(f)(1)(A) under
          Case 1:19-cr-00095-RDM Document 9 Filed 04/03/19 Page 2 of 8



the Bail Reform Act. Ms. Akalu did not dispute the United States’ contention that this statutory

provision authorized the Court to hold a detention hearing in this matter.

                                          Findings of Fact

       At the detention hearing, the United States proceeded by proffer based on its

Memorandum in Support of Pretrial Detention. See Gov’t’s Mem. in Supp. of Pretrial Detention,

ECF No. 4. Having considered the United States’ proffer and the information provided by the

Pretrial Services Agency, the Court makes the following findings of fact.

       On March 10, 2019, around 4:00 p.m., Ms. Akalu drove her white van directly behind a

Subaru Legacy occupied by two individuals. When she was directly behind the Subaru, the

Government proffers that Ms. Akalu pressed her car horn for almost 30 seconds, then accelerated

her van, slamming into the rear of the Subaru. After this first collision, Ms. Akalu sped past the

Subaru. Approximately 500 feet down the road, Ms. Akalu rammed into a second car, which

was occupied by a mother, father, and their six-month-old infant. The father (“D1”) is a

diplomat at the Embassy of the United Kingdom in Washington, D.C.

       D1 exited his car and approached Ms. Akalu to exchange insurance information. Ms.

Akalu also exited her van. After Ms. Akalu exited her vehicle, the van rolled backwards into the

flow of traffic, spun around, and struck a tree on the other side of the street; it appears that Ms.

Akalu failed to shift her car into ‘park.’ The Government proffers that Ms. Akalu was

immediately hostile toward D1, shouting and showing aggressive body language. Ms. Akalu

struck D1 repeatedly in the face with an open palm. Ms. Akalu then grabbed sunglasses off of

D1, breaking them in the process. Upon being attacked by Ms. Akalu, D1 grabbed Ms. Akalu’s

right arm to stop her from striking him. Ms. Akalu then used her left hand to continue striking

D1. D1’s wife filmed a portion of the incident using a cellphone. After repeatedly striking D1,




                                                  2
          Case 1:19-cr-00095-RDM Document 9 Filed 04/03/19 Page 3 of 8



Ms. Akalu walked to her vehicle and returned carrying a clipboard. Ms. Akalu used the

clipboard to strike D1’s wife in the head.

       Shortly thereafter, law enforcement arrived on the scene. Law enforcement observed Ms.

Akalu walking in the middle of the street. The Government proffers that Ms. Akalu was

belligerent, behaving erratically, and making loud outbursts. She stated that she wanted to see

Donald Trump. Law enforcement took Ms. Akalu into custody. The next day, Ms. Akalu tested

positive for a controlled substance.

       During a search incident to arrest, law enforcement recovered from Ms. Akalu’s right

pocket: two (2) baggies of methamphetamine, five (5) baggies of cocaine, and a red straw with

residue that the Government proffers appeared to be drug residue. In addition, from inside Ms.

Akalu’s van, law enforcement recovered two digital scales, 72 empty baggies, and a white

powdery substance on the driver-side floorboard and center console.

       The Government also proffers that Ms. Akalu has had several prior encounters with law

enforcement. On November 25, 2018, Ms. Akalu appeared at the Israel Embassy in Washington,

D.C., demanding to speak with President Donald J. Trump and the Ambassador for Israel. Ms.

Akalu made several incoherent claims and yelled at Secret Service agents that approached her,

before leaving the scene. On February 9, 2019, law enforcement was called to an apartment that

Ms. Akalu shared with another individual. That individual reported that Ms. Akalu had gotten

into an argument with him, and after returning to the apartment the next day, he found that Ms.

Akalu had allegedly stabbed and punched multiple holes into the walls of the apartment. Finally,

on March 3, 2019 around 8:50 p.m. Ms. Akalu entered a restaurant in Adams Morgan. After the

manager asked her to leave, Ms. Akalu assaulted the manager and was subsequently arrested. A




                                                3
          Case 1:19-cr-00095-RDM Document 9 Filed 04/03/19 Page 4 of 8



search incident to arrest revealed that Ms. Akalu had cocaine on her person, and the next day,

Ms. Akalu tested positive for drugs.

                                          Legal Standard

       “In our society, liberty is the norm and detention prior to trial or without trial is the

carefully limited exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). The Bail

Reform Act of 1984, 18 U.S.C. § 3141, et seq., articulates the circumstances that trigger that

exception. Specifically, it authorizes a judicial officer to order the detention of a defendant

before trial if the judicial officer determines that “no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(e).

       A finding that a defendant poses a danger to the community, or that there is a serious risk

that the defendant will flee, provides an adequate basis to order pretrial detention. See Salerno,

481 U.S. at 755; United States v. Lee, 195 F. Supp. 3d 120, 124 (D.D.C. 2016); United States v.

Henry, 935 F. Supp. 24, 25 (D.D.C. 1996). A detention decision based upon the defendant’s

dangerousness to the community must be supported by “clear and convincing evidence.”

18 U.S.C. § 3142(f); see United States v. Smith, 79 F.3d 1208, 1209 (D.C. Cir. 1996). In

contrast, a detention decision based upon a finding that no set of conditions will reasonably

assure the defendant’s appearance in court “need only be supported by a ‘preponderance of the

evidence.’” United States v. Simpkins, 826 F.2d 94, 96 (D.C. Cir. 1987) (quoting United States

v. Vortis, 785 F.2d 327, 329 (D.C. Cir. 1986)); see United States v. Xulam, 84 F.3d 441, 442

(D.C. Cir. 1996); United States v. Anderson, 382 F. Supp. 2d 13, 14 (D.D.C. 2005).

       The Bail Reform Act directs judges to consider four factors in determining whether any

conditions of release will reasonably assure a defendant’s future presence in court or assure the




                                                  4
          Case 1:19-cr-00095-RDM Document 9 Filed 04/03/19 Page 5 of 8



safety of any other person and the community: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against the defendant; (3) the defendant’s history and

characteristics; and (4) the nature and seriousness of the danger to any person or to the

community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g); Xulam, 84

F.3d at 442. The court must consider the available information pertaining to all four factors,

even if the parties’ arguments do not address each factor. See 18 U.S.C. § 3142(g); United States

v. Hassanshahi, 989 F. Supp. 2d 110, 117 (D.D.C. 2013).

       When there is probable cause to believe that a defendant committed certain offenses, a

rebuttable presumption applies “that no condition or combination of conditions will reasonably

assure the appearance of the [defendant] as required and the safety of the community.”

18 U.S.C. § 3142(e)(3)(B). Once this rebuttable presumption has been triggered, “the

presumption operate[s] at a minimum to impose a burden of production on the defendant to offer

some credible evidence contrary to the statutory presumption.” United States v. Alatishe, 768

F.2d 364, 371 (D.C. Cir. 1985) (emphasis in original). Furthermore, “even if the defendant

offers evidence to counter the presumption, the presumption does not disappear entirely.” United

States v. Hunt, 240 F. Supp. 3d 128, 132 (D.D.C. 2017). Instead, the “presumption is

incorporated into the other factors . . . in determining whether to grant a conditional release and

is given substantial weight.” United States v. Cherry, 221 F. Supp. 3d 26, 32 (D.D.C. 2016)

(quoting United States v. Ali, 793 F. Supp. 2d 386, 391 (D.D.C. 2011)); see also United States v.

Hite, 76 F. Supp. 3d 33 (D.D.C. 2014) (detaining the defendant even though the defendant had

presented enough evidence to rebut a presumption of detention).




                                                 5
          Case 1:19-cr-00095-RDM Document 9 Filed 04/03/19 Page 6 of 8



                                                Discussion

       The United States sought detention on the basis of Ms. Akalu’s dangerousness. The

Court’s analysis of that detention request is guided by the four factors set forth in Section

3142(g) of the Bail Reform Act. See United States v. Little, 235 F. Supp. 3d 272, 277–78

(D.D.C. 2017); United States v. Muschetta, 118 F. Supp. 3d 340, 343–44 (D.D.C. 2015). After

weighing the statutory factors, the Court concludes that there are no release conditions that

would reasonably assure the safety of the community if Ms. Akalu were released. Therefore,

pretrial detention is appropriate.

       The first factor, the nature and circumstances of the offense, slightly favors detention.

The Bail Reform Act directs the Court to consider, as part of its analysis of this factor, whether

the charged offense involves a crime of violence. See 18 U.S.C. § 3142(g)(1). Ms. Akalu is

charged with assault with a dangerous weapon under the D.C. Code and two counts of a federal

offense of assaulting individuals who were at the time a foreign official, official guest, and

internationally protected person. See 18 U.S.C. § 16 (defining “crime of violence”). In addition,

the alleged circumstances include Ms. Akalu ramming her vehicle into other vehicles, striking an

individual in the face with her hand, and striking another individual with a clipboard. Although

the Government does not contend that Ms. Akalu’s conduct caused injuries requiring medical

attention, the nature and circumstances weigh in favor of detention.

       The second factor, the weight of the evidence, also favors detention. Strong evidence

exists in this matter; the Government has proffered the existence of victim statements, cellphone

footage of Ms. Akalu striking one of the victims, and surveillance footage of Ms. Akalu

beginning the attack against one of the victims. Accordingly, the evidence is strong, and this

factor weighs in favor of pretrial detention.




                                                    6
          Case 1:19-cr-00095-RDM Document 9 Filed 04/03/19 Page 7 of 8



       The third factor, which considers a defendant’s history and characteristics, favors

detention. Ms. Akalu’s relative lack of criminal record would ordinarily weigh strongly in favor

of pretrial release. However, the record indicates that Ms. Akalu was put on pretrial release in a

different D.C. Superior Court matter, just six days prior to the commission of this alleged

offense. This raises serious questions as to whether Ms. Akalu would abide by conditions set by

this Court. The Court also has given serious consideration to Ms. Akalu’s argument regarding

underlying issues of substance abuse and possible mental health issues. In light of these issues,

Ms. Akalu argued that release to a residential drug treatment program would be more

appropriate. However, such programs are voluntary and require the participant to remain at the

program. Considering the timing of the instant alleged offense and the timing of Ms. Akalu’s

release from her other matter, the Court has little confidence that Ms. Akalu would follow Court

orders to commit to such a voluntary program. Accordingly, Ms. Akalu’s history and

characteristics weigh in favor of pretrial detention.

       Finally, the fourth factor, which considers the nature and seriousness of any danger to the

community, slightly favors detention. On one hand, the Government raised concerns and

proffered evidence that Ms. Akalu has been engaging in increasingly violent and erratic conduct.

On the other hand, Ms. Akalu has never been convicted for any violent offense, nor have there

been any allegations that she has access to or would use weapons, outside of her alleged use of

her vehicle as a weapon in this case. As a result, this factor does not weigh as strongly in favor

of detention as it would if other types of violence were alleged. However, there is still enough

risk and concern about violent conduct that this final factor favors detention.

       The Court also has considered Ms. Akalu’s contention that any risk of dangerousness

would be mitigated by placement in an in-patient drug treatment program. However, for the




                                                  7
          Case 1:19-cr-00095-RDM Document 9 Filed 04/03/19 Page 8 of 8



reasons stated above, and given the overall weight of the statutory factors, placement into such a

program or any other release conditions, including the High Intensity Supervision Program,

would not adequately mitigate any risk of danger to the community. In sum, no conditions

would reasonably assure the safety of the community if Ms. Akalu were released.

                                            Conclusion

       For the foregoing reasons the Court finds that the United States has met its burden in

showing, by clear and convincing evidence, that pretrial detention is warranted because Ms.

Akalu presents a danger to the community. Having reviewed and weighed all of the evidence

and the factors set forth in 18 U.S.C. § 3142(g), and considered all of the lesser restrictive

alternatives to pretrial detention, this Court concludes that no condition nor combination of

conditions would reasonably ensure the safety of the community if Ms. Akalu were released.

Therefore, the Court GRANTS the United States’ motion for detention without bond.


                                                                      2019.04.02
                                                                      18:34:17 -04'00'
Dated: April 2, 2019
                                               ROBIN M. MERIWEATHER
                                               UNITED STATES MAGISTRATE JUDGE




                                                  8
